Citation Nr: 1432380	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD), atherosclerosis, cardiovascular disease, status post cardiac arrest, bypass surgery, left femoral artery cut down, angioplasty with cryoplasty femoral arteries, left femoral thromboendarterectomy, bilateral carotid endarterectomies, cardiac catherization/angioplasty, coronary artery bypass graft (CABG) L1, including as due to ionizing radiation. 

2. Entitlement to service connection for peripheral artery disease (PAD), including as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The  appellant served on active duty in the United States Marine Corps from September 1960 to December 1963.  From April 1961 to December 1963, he was assigned to the USS Princeton.  His awards and decorations included the National Defense Service Medal and the Vietnam Service Medal.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2013 and remanded for further development.  The Board directed the RO to seek review of the appellant's claims by the VA Under Secretary for Benefits (Director of the VA Compensation and Pension Service (Director)).  The purpose of the review was to determine whether any current cardiovascular disability was related to the appellant's documented in-service exposure to ionizing radiation.  

Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for a cardiovascular disease and peripheral arterial disease.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Cardiovascular disease was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto, including the appellant's exposure to ionizing radiation.  

2.  Peripheral arterial disease was first manifested many years after the appellant's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto, including the appellant's exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.  Cardiovascular disease, claimed as a result of ionizing radiation, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(d), 3.311 (2013).

2.  Peripheral arterial disease, claimed as a result of ionizing radiation, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(d), 3.311 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The VA has a statutory duty to notify the appellant of the evidence and information necessary to substantiate his claims and to assist him in the development of those claims.  After reviewing the record, the Board finds that the VA has met that duty.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  In July 2008, a relevant dose estimate regarding the appellant's in-service exposure to radiation was obtained as part of his now-granted claim of service connection for cataracts. The dose estimate, together with the claims folder containing the appellant's submissions was forwarded for VA medical review in February 2014. 


Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as cardiovascular disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The appellant does not contend, and the record does not show any evidence of cardiovascular disease or peripheral arterial disease during the appellant's active service.  The record is similarly negative for any evidence of either disorder during the year following his separation from the service.  

Cardiovascular disease, including atherosclerosis, and peripheral artery disease were first manifested in 1996 and 2001 respectively, many years after the appellant's separation from the service.  

The appellant contends that his cardiovascular disease and peripheral artery disease are the result of his exposure to ionizing radiation during his service.  The record shows that the  appellant was exposed to ionizing radiation during Operation Dominic in 1962.  Although certain diseases are presumed to be the result of such exposure, cardiovascular disease and peripheral artery disease are not among those diseases.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d), 3.311.  However that does not end the inquiry.  The appellant may still show a direct link between those disorders and his service.  38 C.F.R. § 3.303(d); Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In support of his claims, the appellant submitted internet articles such as that dated in January 2010 from the National Institute of Health and that dated October 2009 in Heart Wire and other articles regarding the possible relationship between his disorders and exposure to radiation.  They state that new research on the experiences of atomic bomb survivors found a link between exposure to moderate levels of radiation and higher levels of heart disease and stroke.  They further state, however, that it was not clear if the radiation directly caused the disease.  

In a March 2010 letter, the appellant's treating physician Gregory A. Bowman, M.D., noted that the development and acceleration of atherosclerosis following radiation exposure was a well-documented phenomenon.  Dr. Bowman observed that "one could certainly make the connection between the appellant's military-related radiation exposure and his severe vascular disease." 

In an April 2010 letter, the appellant's treating physician Greg Berens, M.D., also noted that the appellant had a rather severe, almost malignant, form of diffuse vasculopathy affecting his peripheral vascular tree, as well as his coronary arteries.  Dr. Berens stated that the appellant had never been hypertensive but did have hypercholesterolemia which had been well-controlled by medication.  Dr. Berens apparently was misinformed that the appellant was a participant "while in the military back in the desert of New Mexico" and observed that the appellant "was exposed to high levels or (sic) radiation." Dr. Berens observed that he had "seen some information that may link high radiation exposure to vascular conditions," and that such information "makes one wonder" if the appellant's vascular problems could be related to his exposure to radiation in the service.  

In October 2013, the Director of the VA Compensation and Pension Service (Director) instructed the VA Undersecretary for Health (Undersecretary) to review the appellant's claims file.  To the extent feasible, based on available methodologies, the Undersecretary was to prepare a radiation dose estimate for the appellant resulting from his participation in Operation Dominic.  The Director requested that the Undersecretary then render an opinion as to whether it was at least as likely as not that the appellant's cardiovascular diseases resulted from his inservice exposure to radiation.  

As noted, a dose estimate had previously been received by VA from the Department of Energy, National Nuclear Security Administration in July 2008. In a February 2014 response, the Undersecretary cited the July 2008 letter from the Defense Threat Reduction Agency which showed that as a result of his participation in Operation Dominic, the appellant had received an external gamma dose of no more than 18 rems and an external neutron dose of no more than 0.5 rem.  The Undersecretary noted the two medical opinions in support of the appellant's claim had not explained the correlation between the appellant's actual radiation dose to the chance that such exposure may have caused the cardiovascular disease and/or peripheral arterial disease.  The Undersecretary reviewed a detailed pathological study of 16 patients, aged 35 or less, who had received at least 3500 rads to the heart.  None had cardiac symptoms, though 5 had signs of pericardial constriction.  Of nearly 500 segments of coronary arteries studied, stenosis of more than 75 percent was found in 6 percent of the irradiated patients compared to 0 to 2 percent of the controls.  The Undersecretary found that the appellant's dose of 18.5 rem left put him at an exceptionally low risk for the development of arterial occlusive disease due to radiation exposure.  In addition, the Undersecretary stated that a 2008 study had not indicated an association between cardiovascular disease and radiation exposure.  It was noted that at present, the scientific evidence was not sufficient to conclude that there was a causal relationship at doses of less than 50 to 100 rem.  Accordingly, the Undersecretary found it less likely than not that the appellant's cardiovascular disease could be attributed to his inservice radiation exposure.  

After reviewing the entire record, including, but not limited to, the Undersecretary's opinion, the Director concurred with the Undersecretary.  The Director opined that there was no reasonable possibility that the appellant's cardiovascular disease resulted from his inservice radiation exposure.  

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for cardiovascular disease and peripheral arterial disease due to his exposure to ionizing radiation.  Although Doctors Berens and Bowen both state that such a connection is possible (i.e., that information received "makes one wonder" and that "one can make the connection," respectively) neither physician explains such conclusions based on a dose estimate. This was a critical factor as noted by the Undersecretary, given that it was unlikely given the relatively low dose of radiation experienced by the appellant.  

As noted, in order for service connection to be granted, there are three evidentiary components where the evidence must at least reach approximate balance. There is no question here that the appellant has two severely debilitating cardiovascular disorders. However, the only pronouncement as to the question of the in-service incident (i.e., the question of the degree of exposure) is the July 2008 dose estimate, which was reported to be "based on worst-case parameters and assumptions, not all of which the veteran may have encountered."  The Veteran's primary challenge to this finding is the transcript of an April 1998 U.S. Senate Committee on Veterans' Affairs hearing testimony by Dr. Rosalie Bertell who in part challenged the dose estimate process then established. She essentially argued that the dose estimate process was flawed, because it was based on the extrapolation of data from other passive dosimeters distributed among participants; that monitoring was not as reliable at the time of testing as it was at the time of her testimony; and that dose estimation did not account for other radiation that would have only been "poorly picked up." 

However, her testimony and the other materials submitted in support of the claims does not aid in establishing evidence as to the in-service event of radiation exposure, beyond that of what has already been found to be the worst case scenario of exposure in the July 2008 report. 

The Board has considered the doctrine of reasonable doubt.  Reasonable doubt exists when there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102).  In this case, however, the preponderance of the evidence is against the appellant's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


